Exhibit 10.2

Execution Copy

AMENDMENT NO. 1

This AMENDMENT NO. 1 , dated as of August 4, 2011 (this “Agreement”; capitalized
terms used herein without definition having the meanings provided in Article I),
is entered into among CHURCH & DWIGHT CO., INC., a Delaware corporation (the
“Borrower”), each Lender a party hereto and BANK OF AMERICA, N.A., as
administrative agent (in such capacity, the “Administrative Agent”) for the
Lenders.

PRELIMINARY STATEMENTS:

The Borrower, the Lenders and the Administrative Agent are parties to the Credit
Agreement.

The Borrower has requested that the Lenders agree to amend the Credit Agreement
as hereinafter set forth.

The Lenders party to this Agreement are, on the terms and conditions stated
below, willing to grant such request and to amend the Credit Agreement as
hereinafter set forth.

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, each party to this Agreement agrees, as
follows:

ARTICLE I

DEFINITIONS

1.01 Definitions. The following terms (whether or not underscored) when used in
this Agreement, including its preamble and recitals, shall have the following
meanings (such definitions to be equally applicable to the singular and plural
forms thereof):

“Administrative Agent” is defined in the preamble.

“Agreement” is defined in the preamble.

“Agreement Effective Date” means the date on which the conditions precedent to
the effectiveness of this Agreement as specified in Article III herein have been
satisfied.

“Borrower” is defined in the preamble.

“Credit Agreement” means the Credit Agreement dated as of November 18, 2010
among the Borrower, the Lenders, the Administrative Agent and the other agents
party thereto.

“Lender” means each lender from time to time party to the Credit Agreement.

1.02 Other Definitions. Unless otherwise defined herein or the context otherwise
requires, terms used in this Agreement, including its preamble and recitals,
have the meanings provided in the Credit Agreement.

[Amendment No. 1]



--------------------------------------------------------------------------------

1.03 Other Interpretive Provisions. The rules of construction in Sections 1.02
to 1.09 of the Credit Agreement shall be equally applicable to this Agreement.

ARTICLE II

AMENDMENTS

2.01 Amendments. Effective as of the Agreement Effective Date, the Credit
Agreement is hereby amended as follows:

(a) Credit Agreement Section 1.01. Section 1.01 of the Credit Agreement is
amended as follows:

(i) The existing definitions in Section 1.01 of the Credit Agreement for the
terms “Applicable Rate” and “Maturity Date” are deleted in its entirety and the
following new definitions for such terms are added in lieu thereof:

““Applicable Rate” means the following percentages per annum, based upon either
the Debt Ratings or the Consolidated Leverage Ratio as set forth in the most
recent Compliance Certificate received by the Administrative Agent pursuant to
Section 6.02(a), with the Applicable Rate being determined by reference to the
Pricing Level most favorable to the Borrower; provided that the Applicable Rate
may never be based upon a Pricing Level that is more favorable to the Borrower
than the Pricing Level that is two Pricing Levels above that of the Debt
Ratings:

Applicable Rate

 

Pricing Level

   Consolidated
Leverage Ratio   Debt  Rating
Moody’s/S&P    Commitment
Fee     Eurocurrency
Rate +
Letters of
Credit     Base
Rate +  

1

   £0.50:1   ³ BBB+ /Baa1      0.15 %      1.25 %      0.25 % 

2

   > 0.50:1 but £ 1.50:1   ³ BBB /Baa2      0.20 %      1.50 %      0.50 % 

3

   > 1.50:1 but £ 2.50:1   ³ BBB- /Baa3      0.25 %      1.75 %      0.75 % 

4

   > 2.50:1   £ BB+ /Ba1      0.35 %      2.25 %      1.25 % 

For purposes of the foregoing, (i) if either Moody’s or S&P shall not have in
effect a Debt Rating (other than by reason of the circumstances referred to in
the last sentence of this definition), then the Pricing Level established based
on the Debt Rating shall be determined by reference to the remaining Debt
Rating, and if neither Moody’s nor S&P have in effect a Debt Rating (other than
by reason of the circumstances referred to in the last sentence of this
definition), then the Applicable Rate shall be determined by reference to the
Consolidated Leverage Ratio; (ii) if the Debt Ratings established or deemed to
have been established by Moody’s and S&P shall fall within different Pricing
Levels, then the Pricing Level established based on the Debt Rating shall be
based on the higher of the two Debt Ratings unless one of the two Pricing Levels
is two or more Pricing Levels lower than the other, in which case the Pricing
Level established based on



--------------------------------------------------------------------------------

the Debt Rating shall be determined by reference to the Pricing Level next below
that of the higher of the two Debt Ratings; and (iii) if the Debt Ratings
established or deemed to have been established by Moody’s and S&P shall be
changed (other than as a result of a change in the ratings system of Moody’s or
S&P), such change shall be effective as of the date on which it is first
announced by the applicable rating agency, irrespective of when notice of such
change shall have been furnished pursuant to Section 6.03(e) or otherwise. Any
increase or decrease in the Applicable Rate (a) resulting from a change in the
Consolidated Leverage Ratio shall become effective as of the first Business Day
immediately following the date a Compliance Certificate is delivered pursuant to
Section 6.02(a); provided, however, that if a Compliance Certificate is not
delivered when due in accordance with such Section, then, upon the request of
the Required Lenders, Pricing Level 4 shall apply as of the first Business Day
after the date on which such Compliance Certificate was required to have been
delivered and shall remain in effect until the date on which such Compliance
Certificate is delivered, (b) resulting from a change in the Debt Ratings shall
apply during the period commencing on the effective date of such change and, in
each case, ending on the date immediately preceding the effective date of the
next such change. If the rating system of Moody’s or S&P shall change, or if any
such rating agency shall cease to be in the business of rating corporate debt
obligations, the Borrower and the Lenders shall negotiate in good faith to amend
this definition to reflect such changed rating system or the unavailability of
ratings from such rating agency and, pending the effectiveness of any such
amendment (unless two or more of such rating agencies are affected by the
foregoing), the Applicable Rate shall be determined by reference to the
Consolidated Leverage Ratio.

Notwithstanding anything to the contrary contained in this definition, the
determination of the Applicable Rate for any period shall be subject to the
provisions of Section 2.10(b).”

““Maturity Date” means August 4, 2016; provided, however, that if such date is
not a Business Day, the Maturity Date shall be the next preceding Business Day.”

(ii) Credit Agreement Section 4.02. Section 4.02 of the Credit Agreement is
hereby amended by deleting clause (a) thereof in its entirety and adding the
following in lieu thereof:

“(a) The representations and warranties of (i) the Borrower contained in Article
V (other than the representations and warranties contained in Sections 5.05(c)
and 5.06 to the extent the proceeds of such Credit Extension are used to repay
commercial paper issued by the Borrower) and (ii) each Loan Party contained in
each other Loan Document shall be true and correct in all material respects on
and as of the date of such Credit Extension, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they shall be true and correct as of such earlier date.”



--------------------------------------------------------------------------------

(iii) Credit Agreement Section 6.11. Section 6.11 of the Credit Agreement is
hereby amended by inserting the words “ commercial paper back-up,” immediately
following the words “and capital expenditures,” therein.

(b) Other Loan Documents. From and after the Agreement Effective Date, each
reference to the Credit Agreement in any Loan Document shall be a reference to
the Credit Agreement, as amended by this Agreement, as the same may hereafter be
further amended, amended and restated, supplemented or otherwise modified.

ARTICLE III

CONDITIONS PRECEDENT

3.01 Conditions of Effectiveness. This Agreement is subject to the provisions of
Section 10.01 of the Credit Agreement, and shall become effective when, and only
when, each of the following conditions shall have been satisfied:

(a) Deliveries. The Administrative Agent shall have received all of the
following documents (in sufficient copies for each Lender), each such document
(unless otherwise specified) dated the date of receipt thereof by the
Administrative Agent and, each in form and substance satisfactory to the
Administrative Agent:

(i) Agreement. Counterparts of this Agreement executed by the Borrower, and all
of the Lenders or, as to any of the Lenders, advice satisfactory to the
Administrative Agent that such Lender has executed this Agreement;

(ii) Responsible Officer’s Certificate. A certificate executed by a Responsible
Officer of the Borrower as to the matters set forth in Section 3.01(c); and

(iii) Opinion. A favorable opinion from Dechert LLP, counsel to the Borrower,
addressed to the Administrative Agent and each Lender, as to matters customary
for transactions of this type.

(b) Fees; Expenses. (i) The Administrative Agent shall have received payment of
the following: (A) for the account of each Lender which has executed a
counterpart of this Agreement, a fee equal to 0.10% of the Commitment of such
Lender, and (B) the amount of any fees and expenses required to be reimbursed on
or before the Agreement Effective Date pursuant to Section 5.04 hereof; and
(ii) the Borrower shall have paid all fees due under that certain First
Amendment Fee Letter dated as of July 18, 2011 among the Borrower, Bank of
America, N.A. and Merrill Lynch, Pierce, Fenner & Smith Incorporated; and

(c) Representations and Warranties. The representations and warranties of the
Borrower contained in Article IV should be true and correct in all material
respects.



--------------------------------------------------------------------------------

ARTICLE IV

REPRESENTATIONS AND WARRANTIES

In order to induce the Lenders to enter into this Agreement, the Borrower hereby
represents and warrants that on and as of the Agreement Effective Date after
giving effect to this Agreement:

4.01 Due Authorization; No Conflict. The execution and delivery by the Borrower
of this Agreement and the performance by the Borrower of this Agreement and the
Credit Agreement, as amended and otherwise modified by this Agreement, have been
duly authorized by all necessary corporate or other organizational action of the
Borrower, and do not and will not: (a) contravene the terms of the Borrower’s
Organizational Documents; (b) conflict with or result in any breach or
contravention of, or the creation of any Lien under, or require any payment to
be made under (i) any contractual obligation to which the Borrower is a party or
affecting the Borrower, or any properties of the Borrower or (ii) any order,
injunction, writ or decree of any Governmental Authority or any arbitral award
to which the Borrower or any of their property is subject; or (c) violate any
applicable Law to which the Borrower or any of their property is subject.

4.02 Enforceability. Each of this Agreement and the Credit Agreement, as amended
and otherwise modified by this Agreement, constitute a legal, valid and binding
obligation of the Borrower, enforceable against the Borrower in accordance with
its terms, except as enforceability may be limited by applicable Debtor Relief
Laws and by general equitable principles (whether enforcement is sought by
proceedings in equity or at law).

4.03 Credit Agreement Representations. The representations and warranties of the
Borrower contained in the Credit Agreement are true and correct in all material
respects except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they shall be true and
correct in all material respects as of such earlier date.

4.04 No Default. No Default or Event of Default has occurred and is continuing
or resulted from the consummation of the transactions contemplated by this
Agreement or any other Loan Document.

ARTICLE V

MISCELLANEOUS

5.01 Loan Document. This Agreement is a Loan Document executed pursuant to the
Credit Agreement and shall (unless otherwise expressly indicated herein) be
construed, administered and applied in accordance with the terms and provisions
thereof.

5.02 Lender Consent. For purposes of determining compliance with the conditions
specified in Section 3.01, each Lender that has signed this Agreement shall be
deemed to have consented to, approved or accepted or to be satisfied with, each
document or other matter required hereunder to be consented to or approved by or
acceptable or satisfactory to a Lender unless the Administrative Agent shall
have received notice from such Lender prior to the proposed Agreement Effective
Date specifying its objection thereto.



--------------------------------------------------------------------------------

5.03 Effect of Agreement. (a) The Credit Agreement, as specifically amended or
otherwise modified by this Agreement, is and shall continue to be in full force
and effect and is hereby in all respects ratified and confirmed.

(b) The execution, delivery and effectiveness of this Agreement shall not,
except as expressly provided herein, operate as a waiver of any right, power or
remedy of any Lender or the Administrative Agent under the Credit Agreement, nor
constitute a waiver of any provision of the Credit Agreement.

5.04 Costs and Expenses. On the Agreement Effective Date, the Borrower agrees to
pay all costs and expenses of the Administrative Agent in connection with the
preparation, execution and delivery of this Agreement and the other instruments
and documents to be delivered hereunder (including, without limitation, the
reasonable fees and expenses of counsel for the Administrative Agent) in
accordance with the terms of Section 10.04(a) of the Credit Agreement which are
invoiced to the Borrower on or prior to the Agreement Effective Date.

5.05 Section Captions. Section captions used in this Agreement are for
convenience of reference only, and shall not affect the construction of this
Agreement.

5.06 Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original, but all of which shall constitute one
and the same instrument. Delivery of an executed counterpart of a signature page
of this Agreement by telecopy or other electronic means shall be effective as
delivery of a manually executed counterpart of this Agreement.

5.07 Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

[Signature Page Follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

 

BORROWER:   CHURCH & DWIGHT CO., INC.   By:  

/s/ Mathew T. Farrell

   

Matthew T. Farrell, Chief Financial Officer

ADMINISTRATIVE

 

BANK OF AMERICA, N.A.,

AGENT:   By:  

/s/ Andrew Richards

    Andrew Richards, Senior Vice President LENDER:  

THE NORTHERN TRUST COMPANY

  By:  

/s/ Peter J. Hallan

    Peter J. Hallan, Vice President:  

THE BANK OF NOVA SCOTIA

  By:  

/s/ David Schwartzbard

    David Schwartzbard, Director:  

SOVEREIGN BANK

  By:  

/s/ Arlene S. Pedovich

   

Arlene S. Pedovitch, Senior Vice President

 

BANK OF MONTREAL

  By:  

/s/ Philip Langheim

    Philip Langheim, Managing Director  

WELLS FARGO BANK, N.A.

  By:  

/s/ Beth Rue

    Beth Rue, Director  

SUNTRUST BANK

  By:  

/s/ J. Mathew Rowand

    J. Matthew Rowand, Vice President  

CITIZENS BANK OF PENNSYLVANIA

  By:  

/s/ Devon Starks

    Devon Starks, Senior Vice President  

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD

  By:  

/s/ George Stoecklein

    George Stoecklein, Authorized Signatory

CO-DOCUMENTATION

 

UNION BANK, N.A.

AGENT AND LENDOR:

  By:  

/s/ Megan Webster

    Megan Webster, Vice President  

HSBC BANK USA, NATIONAL ASSOCIATION

  By:  

/s/ Robert Moravec

    Robert Moravec, Senior Relationship Manager  

DEUTSCHE BANK AG NEW YORK

  By:  

/s/ Heidi Sandquist

    Heidi Sandquist, Director   By:  

/s/ Ming K. Chu

    Ming K. Chu, Vice President

LENDER, L/C ISSUER

 

BANK OF AMERICA, N.A.

AND SWING LINE LENDER

  By:  

/s/ Andrew Richards

   

Andrew Richards, Senior Vice President

SYNDICATION AGENT

 

PNC BANK, NATIONAL ASSOCIATION

L/C ISSUER AND LENDER   By:  

/s/ Michael A. Richards

   

Michael A. Richards, Senior Vice President